Title: From Alexander Hamilton to Caleb Swan, 15 January 1800
From: Hamilton, Alexander
To: Swan, Caleb


New York Jany 15. 1800
Sir,
The section of the Act of the 3 of March 1797, to which you refer in your letter of yesterday, is so obscurely and indefinitely worded, that it is impossible to give it a precise or even a very reasonable interpretation. On this ground it is that I have forborne to act upon it in my own case though Commanding a separate district.
But while I am at a loss for its true sense, I have thought that it would be too large a construction to apply it to occasional & variable commands like those Officers superintending recruiting rendezvouses or incampments and so I have answered when inquiry has been made of me.
I should say that the section applies only to such officers as exercise command in their own nature permanently separate or distinct. Fortified posts are of this description. Perhaps a separate territorial district will also give the right to the Commanding General. This would certainly be within the reason of the provision, which is no doubt an indemnification for extra expence arising from situation. Such a construction will comprehend General Pinckney & myself and by a liberal extension General Wilkinson if a part of the clause does not more directly embrace him.
But in a matter in which I am personally interested I should be unwilling that my opinion should govern. It seems to me a thing proper for the determination of the Secy of War after conference with the Secy of the Treasury & I would advise you to ask his direction. If you think fit you may communicate my Opinion.
With consideration & esteem I am   Sir   Yr Obed ser

C. Swan Esqr.

